Reasons for Allowance
1.	Claims 1-3 and 5-13 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including a voltage regulating circuit. The closet prior arts, Seo (US 9240138 B2), Kim (US 20160336847 A1), and Chang (US 20070096669 A1), individually or in combination, discloses a voltage regulating circuit, comprising: a pulse width modulation integrated circuit (PWM IC), a voltage regulating speed control unit, a first n-type switch unit, a first capacitor, a resistor unit, a voltage output unit, and an inter-integrated circuit (I2C) bus. When the input terminal of the PWM IC receives a signal to increase or decrease the output voltage by a voltage value transmitted by the I2C bus, the PWM IC outputs a control signal to the second switch unit to control the second switch unit to turn on and then cut off, and correspondingly changes a pulse signal output by the second 3 output terminal of the PWM IC to control the voltage output unit to increase or decrease the output voltage by the voltage value. However, the closet prior arts of record fail to teach the resistor unit comprises a first resistor and a second resistor; a first terminal of the first resistor and a first terminal of the second resistor are electrically connected as the first terminal of the resistor unit, and a second terminal of the first resistor and a second terminal of the second resistor are electrically connected as the second terminal of the resistor unit; a compensation terminal is electrically connected to a first terminal of the resistor unit, a first terminal of the first capacitor is electrically connected to the second terminal of the resistor unit, and a second terminal of the first capacitor is grounded.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691